Citation Nr: 1636576	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-39 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is decided by the Board.  Specifically, an addendum medical opinion as to etiology is necessary for the reasons discussed below. 

When VA provides an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159 (c)(4) (2015).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

This claim was remanded in January 2016 in order to obtain an adequate opinion regarding the etiology of any current low back disorder in fulfillment of VA's duty to assist.  The March 2016 examination and opinion are inadequate inasmuch as the opinion fails to consider the Veteran's competent assertions that he had back pain and spasm since a documented in-service injury to the back in March 1985.  The examiner in March 2016 found that present back disability was less likely than not incurred in or caused by the in-service injury, rationalizing that, "there needs to be documentation of low back pain, without new injury, between the service injury of Mar 1985 and the civilian injury of Oct 1992."  

The record is replete with reference to the Veteran's assertions, submitted prior to the 2016 examination, that he has dealt with back pain and spasm continuously since the initial injury in March 1985, and that he was dissuaded from seeking treatment by superiors in service.  He explained that he was stationed at a very small remote radar base on the Aleutian Islands, and his commanders put the word out that attending sick call with any degree of frequency was unprofessional and would be frowned upon.  He reported that this was because many people jammed the sick bay as they could not take the isolation.  As a result, he would compensate for his pain and back spasm rather than seek treatment, avoiding activities and taking non-prescription pain medication.  He also asserts that the initial diagnosis was inaccurately assessed as back strain when in fact it was a ruptured disc, which he learned later.  As to proof of the disability since service, he asserted that he has submitted numerous records from private treatment sources regarding severe and chronic back conditions.  See Veteran's February 2013 and April and December 2008 written statements. 

The VA examiner discussed the March 1985 medical record as well as the subsequent chiropractic treatment years later, but provided no analysis regarding the significance of the Veteran's assertions in relationship to these events.  See Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion").  On remand, the Veteran should be provided with a medical opinion that is based upon consideration of Veteran's prior medical history and examinations, and his assertions as to ongoing symptoms since the initial documented incident. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment, VA or private, that he has received in relation to his back disability and associate such with the claims file. 

2.  Thereafter, return the claim to the examiner who performed the March 2016 medical examination and authored the opinion, or a suitable substitute.  Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back disorder had its onset in service or is otherwise related to a disease or injury in active duty service. 

The examiner should note the Veteran's March 1985 complaint of low back pain as well as his assertions that he continued to have pain and spasm since that time, treated with non-prescription medication and modification of activities, but did not seek treatment except as noted in the record.  The examiner should assume that the Veteran's report that he did have some degree of continuous pain and spasm which he self-treated, but failed to seek treatment except as documented in the record, are credible.

As to any degenerative joint disease of the back diagnosed, the examiner should indicate whether it manifested to a compensable degree within one year of the Veteran's service discharge in February 1988. 

The addendum opinion must be based upon consideration of Veteran's prior medical history and examinations, must describe the disability in sufficient detail and must provide a well-reasoned opinion as to whether the Veteran's current low back disability is related to active service.  The examiner must consider the Veteran's statements and provide an explanation if it is again concluded that the instance of back pain in service is not related to the Veteran's current back disability, other than a statement that there needs to be documentation of low back pain, without new injury, between the service injury of March 1985 and the civilian injury of October 1992. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

3.  After ensuring that the foregoing requested development is completed, and arranging for any additional development indicated, readjudicate the claim for service connection on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




